Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Information Disclosure Statement
This office acknowledges of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 4/9/2019 has been considered and made of record.  The references cited on the PTOL 1449 form have been considered.
If the applicant(s) is/are aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.


Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112(pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as invention.	
In independent claims 1, 5 and 6, third line from last line, the language of “ the structure  ” is insufficient antecedent basis for this limitation in the claim. The examiner is not clear as to what the applicant(s) is trying to claim in the limitation “ a substrate including a reflecting surface…” or “ a periodic structure”. Therefore, this claim is found indefinite and needs correction. For the purpose of examination the limitation “the structure” is interpreted as “ a periodic structure”. 
The remaining claims 2-4 are dependent from the above claim and inherit its deficiencies.
  	Note that although the Examiner quotes different sections of the cited references used in the rejection, Applicant is suggested to go over the entire references wherein other evidences pertinent to the case can be found.



Set of claims 1-4

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Noudo (2012/0242874).
Regarding Claim 1, Noudo teaches a solid-state imaging element (at least figs. 1-5) comprising:
a semiconductor substrate 2 on which a plurality of pixels 5 each including a photoelectric conversion section PD are disposed in parallel along a planar direction; and
a wiring layer (metal layer in [0069] in lines 5-10) 28 which is stacked on a surface on a side opposite to a light incidence surface (upper surface of substrate 2, refer arrow L4 in fig. 5) of the semiconductor substrate 2,
wherein the wiring layer 28 includes a structure including a reflecting surface (upper surface of wiring 28) that reflects light incident from a side of the semiconductor substrate to the semiconductor substrate,
a plurality of the pixels have a periodic structure having one or a plurality of pixels as a minimum unit R/G/B (fig. 3), and

Regarding Claim 2 (the solid-state imaging element according to claim 1), wherein the plurality of pixels are two-dimensionally arranged in a matrix (A1 x A2), and an array pattern of the fractional coverages of a plurality of pixels constituting a certain row and an array pattern of the fractional coverages of a plurality of pixels constituting another row do not duplicate (first row: B G R , second row: G G G  and third row: R G B) each other and an array pattern of the fractional coverages of a plurality of pixels constituting a certain column and an array pattern of the fractional coverages of a plurality of pixels constituting another column do not duplicate each other (first column: B G R, second column: G G G and third column: R G B within the unit region.
Regarding Claim 3 (the solid-state imaging element according to claim 1), further comprising: a color filter 35 which is stacked on the light incidence surface (arrow L4 shows light enter to incidence surface) of the semiconductor substrate 2, wherein a plurality of the pixels have a periodic structure in which one or a plurality of pixels formed corresponding to a color filter 35 of a specific color are set to be a minimum unit R/G/B, and the structure does not have regularity in a fractional coverage of the reflecting surface in each pixel with respect to a plurality of pixels included in a unit region wider than the minimum unit (refer bottom part of claim 1 rejection).
Regarding Claim 4 (the solid-state imaging element according to claim 1), wherein a plurality of the pixels have a periodic structure in which one or a plurality of pixels formed corresponding to a color filter 35 of red light R (fig. 2) or infrared light are set to be a minimum unit, and the structure does not have regularity in a fractional coverage of the reflecting surface in each pixel with respect to a plurality of pixels included in a unit region wider than the minimum unit (refer bottom part of claim 1 rejection).
Independent Claim 5
Claim 5 is rejected under 35 U.S.C. 102(a) (1) and 102(a) (2) as being anticipated by Noudo (2012/0242874).
Regarding claim 5, Noudo teaches a method of manufacturing a solid-state imaging element, the method comprising: a step of disposing a plurality of pixels each including a photoelectric conversion section on a semiconductor substrate 2 in parallel along a planar direction; and
a step of stacking a wiring layer (metal layer) 28 on a surface on a side opposite to a light incidence surface (upper surface of substrate 2, refer arrow L4 in fig. 5) of the semiconductor substrate 2,
wherein the wiring layer (metal layer in [0069] in lines 5-10) 28  includes a structure including a reflecting surface (upper surface of wiring 28) that reflects light incident from a side of the semiconductor substrate to the semiconductor substrate,

the structure does not have regularity in a fractional coverage of the reflecting surface of each pixel with respect to a plurality of pixels included in a unit region wider than the minimum unit.
Reasons for Indication of Allowable Subject Matter
The following is a statement of reason for the indication of allowable subject matter:
Regarding Independent Claim 6, Noudo (2012/0242874) teaches a display section which displays wherein the solid-state imaging element  (specially refer figures 1-5 and relate texts)   includes a semiconductor substrate 2 on which a plurality of pixels 5 each including a photoelectric conversion section PDs are disposed in parallel along a planar direction, and a wiring layer (metal layer in [0069] in lines 5-10) 28 which is stacked on a surface on a side opposite to a light incidence surface (upper surface of substrate 2, refer arrow L4 in fig. 5)  of the semiconductor substrate, the wiring layer includes a structure including a reflecting surface that reflects light incident from a side of the semiconductor substrate to the semiconductor substrate, a plurality of the pixels have a periodic structure having one or a plurality of pixels as a minimum unit R/G/B (fig. 3), and the structure does not have regularity in a fractional coverage of the reflecting surface of each pixel 5 with respect to a plurality of pixels included in a unit region (first 3 rows from the top, each row has 3 minimum units and 3 column from left, each column has 3 minimum units)  wider than the minimum unit B/G/R (wherein  FIG. 3: A1 is rows, A2 is column).



Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, second paragraph, set forth in this Office action. 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dung A. Le whose telephone number is (571) 272-1784. The examiner can normally be reached on Mon-Fri 8:00-5:00.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The central fax phone numbers for the organization where this application or proceeding is assigned are (571)272-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
  /DUNG A. LE/  Primary Examiner, Art Unit 2819